
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 

 
FIFTH MODIFICATION AGREEMENT
 
This FIFTH MODIFICATION AGREEMENT (the “Agreement”) is made effective as of
May 24, 2016, by and among FRANKLIN COVEY CO., a Utah corporation (“Borrower”),
each undersigned Guarantor (together with Borrower, each a “Loan Party” and
collectively, the “Loan Parties”), and JPMORGAN CHASE BANK, N.A., a national
banking association (“Lender”).
 
RECITALS:
 
A. Lender has previously extended to Borrower a revolving line of credit loan
(the “Revolving Loan”) in the maximum principal amount of, immediately prior to
the effectiveness of this Agreement, THIRTY MILLION AND NO/100 DOLLARS
($30,000,000.00) pursuant to an Amended and Restated Credit Agreement dated as
of March 14, 2011 between Borrower and Lender (as amended and modified from time
to time, the “Credit Agreement”). The Revolving Loan is evidenced by an Amended
and Restated Secured Promissory Note (Revolving Loan) dated March 14, 2011 (as
amended and modified from time to time, the “Revolving Loan Note”), executed by
Borrower in favor of Lender. Capitalized terms used herein without definition
shall have the meanings given to such terms in the Credit Agreement.
 
B. Repayment of the Loan is guaranteed pursuant to the terms of an Amended and
Restated Repayment Guaranty dated as of March 14, 2011 (as amended and modified
from time to time, the “Guaranty”), executed by FRANKLIN DEVELOPMENT
CORPORATION, a Utah corporation, FRANKLIN COVEY TRAVEL, INC., a Utah
corporation, and FRANKLIN COVEY CLIENT SALES, INC., a Utah corporation
(individually and collectively, as the context requires, and jointly and
severally, “Guarantor”), in favor of Lender.
 
C. The Loan is secured by, among other things, the Security Documents identified
in the Credit Agreement.
 
D. The Credit Agreement, Note, Guaranty, Security Documents and all other
agreements, documents, and instruments governing, evidencing, securing,
guaranteeing or otherwise relating to the Loan, as modified from time to time,
including, without limitation, in this Agreement, are sometimes referred to
individually and collectively as the “Loan Documents.”
 
E. Borrower desires to obtain a term loan from Lender in the original principal
amount of FIFTEEN MILLION AND NO/100 DOLLARS ($15,000,000.00) (the “Term Loan”),
which shall be evidenced by a Secured Promissory Note (Term Loan) of even date
herewith (as amended and modified from time to time, the “Term Loan Note”).
 
F. Borrower also desires to increase the maximum principal amount of the
Revolving Loan to FORTY MILLION AND NO/100 DOLLARS ($40,000,000.00) pursuant to
the terms of this Agreement.
 
G. In addition, Borrower desires to have the ability to convert balances
outstanding from time to time under the Revolving Loan to one or more term loans
(each, a “Term Out Loan”) in the aggregate original principal amount not to
exceed FORTY MILLION AND NO/100 DOLLARS ($40,000,000.00) (collectively, the
“Term Out Loans” and, together with the Revolving Loan and the Term Loan,
individually and collectively, as the context requires, the “Loan”), which shall
be evidenced by one or more Secured Promissory Notes (Term Out Loan) dated as of
the date of any such conversion (as amended and modified from time to time,
individually and collectively, as the context requires, the “Term Out Loan Note”
and, together with the Revolving Loan Note and the Term Loan Note, individually
and collectively, as the context requires, the “Note”), each of such Term Out
Loans reducing the amount of the Revolving Loan on a dollar-for-dollar basis.
 
H. The Loan and the Note shall be guaranteed by the Guaranty and secured by,
among other things, the Security Documents.
 

 
1

--------------------------------------------------------------------------------

 

 
I. Subject to the terms and conditions contained herein, Borrower and Lender now
desire to modify the Loan Documents to: (i) provide for the Term Loan on the
terms set forth in the Loan Documents, including, without limitation, the Credit
Agreement and the Term Loan Note; (ii) increase the maximum principal amount of
the Revolving Loan from $30,000,000.00 to $40,000,000.00; (iii) extend the
maturity date of the Revolving Loan from March 31, 2018 to March 31, 2019 by
amending and restating the term “Revolving Loan Maturity Date” set forth in the
Credit Agreement; (iv) permit Borrower to convert balances outstanding from time
to time under the Revolving Loan to the Term Out Loan on the terms set forth in
the Loan Documents, including, without limitation, the Credit Agreement and the
Term Out Loan Note; (v) modify the fixed charge coverage ratio covenant as set
forth herein; (vi) make certain modifications to the Guaranty as set forth
herein; and (vii) make such other modifications as are set forth herein.
 
AGREEMENT:
 
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1. ACCURACY OF RECITALS. Each of the Loan Parties acknowledges the accuracy of
the Recitals which are incorporated herein by reference.
 
2. MODIFICATION OF LOAN DOCUMENTS. The Loan Documents are modified and amended
as of the date hereof as follows:
 
(a) Amended and Restated Definitions. Section 1.1 of the Credit Agreement is
hereby amended by amending and restating the following definitions in their
entirety to read as follows:
 
“Adjusted LIBOR Rate” means, with respect to any LIBOR Rate Advance for the
relevant Interest Period or for any CB Floating Rate Advance, an interest rate
per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to the
sum of (i) the Applicable Margin plus (ii) (a) the LIBOR Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
 
“Adjusted One Month LIBOR Rate” means, for any day, an interest rate per annum
equal to the sum of (i) 2.50% per annum plus (ii) the Adjusted LIBOR Rate for a
one-month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBOR Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding).
 
“Advance” means, as the context requires, any Revolving Loan Advance, Term Loan
Advance or Term Out Loan Advance.
 
“Applicable Margin” means, with respect to (a) any LIBOR Rate Advance, 1.85% per
annum; and (b) any CB Floating Rate Advance based on the Prime Rate, 0.00% per
annum.
 
“CB Floating Rate” means, with respect to any CB Floating Rate Advance, the sum
of (i) the Applicable Margin plus (ii) the Prime Rate; provided that the CB
Floating Rate shall never be less than the Adjusted One Month LIBOR Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day).  Any change in the CB Floating Rate due to a change in the Prime Rate or
the Adjusted One Month LIBOR Rate shall be effective from and including the
effective date of such change in the Prime Rate or the Adjusted One Month LIBOR
Rate, respectively.
 
“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities
 

 
2

--------------------------------------------------------------------------------

 
 
 
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
date hereof), of Equity Interests representing more than fifty percent (50%) of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of Borrower; (b) occupation at any time of a majority of the
seats (other than vacant seats and other than due to death or disability) on the
board of directors of Borrower by Persons who were not (i) directors of Borrower
on the date of this Agreement or (ii) nominated or appointed by the board of
directors of Borrower; (c) [Reserved]; (d) Borrower shall cease to own, free and
clear of all Liens or other encumbrances (other than those in favor of Lender,
at least one hundred percent (100%) of the outstanding voting Equity Interests
of each Guarantor on a fully diluted basis; (e) the closing of a sale or other
disposition of all or substantially all of Borrower’s or Guarantor’s assets; or
(f) Borrower’s or Guarantor’s merger into or consolidation with any other
entity, or any other reorganization or transfer, directly or indirectly, of the
ownership interests in Borrower or Guarantor, in which the holders of the
outstanding ownership interests in Borrower or Guarantor immediately prior to
such transaction receive or retain, in connection with such transaction on
account of their Equity Interests, Equity Interests representing less than fifty
percent (50%) of the voting power of the entity surviving such transaction;
provided, however, that a Change of Control shall not include a merger effected
exclusively for the purpose of changing the domicile of Borrower or Guarantor or
a merger of a Guarantor into Borrower or another Guarantor.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances to such Person of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) obligations
under any liquidated earn-out, (l) any other Off-Balance Sheet Liability and (m)
obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Swap
Agreements, and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
 
“Interest Period” means, with respect to a LIBOR Rate Advance, each period
commencing on the first day of a calendar month and ending on the first day of
the next succeeding calendar month; provided, however, that (i) the first
Interest Period with respect to the Term Loan shall commence on the Fifth
Modification Effective Date; (ii) the first Interest Period with respect to each
Term Out Loan shall commence on the date of the relevant Term Out Loan Advance;
and (iii) any Interest Period that would otherwise extend past any applicable
Maturity Date shall end on such Maturity Date.
 

 
3

--------------------------------------------------------------------------------

 

 
“LIBOR Rate” means, with respect to any LIBOR Rate Advance for any applicable
Interest Period, the London interbank offered rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for Dollars) for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by Lender from time to time in its reasonable discretion (the “LIBOR
Screen Rate”) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period; provided that, (x) if any
LIBOR Screen Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement and (y) if the LIBOR Screen Rate shall not be
available at such time for a period equal in length to such Interest Period (an
“Impacted Interest Period”), then the LIBOR Rate shall be the Interpolated Rate
at such time, subject to Section 2.5(d) in the event that Lender shall conclude
that it shall not be possible to determine such Interpolated Rate (which
conclusion shall be conclusive and binding absent manifest error); provided,
that, if any Interpolated Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.  Notwithstanding the above, to
the extent that “LIBOR Rate” or “Adjusted LIBOR Rate” is used in connection with
a CB Floating Rate Advance, such rate shall be determined as modified by the
definition of Adjusted One Month LIBOR Rate.
 
“Loan” means, individually and collectively, as the context requires, the
Revolving Loan, the Term Loan, and the Term Out Loan.
 
“Maturity Date” means, individually and collectively, as the context requires,
the Revolving Loan Maturity Date, the Term Loan Maturity Date, and each Term Out
Loan Maturity Date.
 
“Note” means, individually and collectively, as the context requires, the
Revolving Loan Note, the Term Loan Note, and each Term Out Loan Note.
 
“Obligations” means (a) all unpaid principal of and accrued and unpaid interest
on the Loan, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of Borrower and its
Subsidiaries to Lender or any indemnified party, individually or collectively,
existing on the Closing Date or arising thereafter, direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof; (b) all Banking Services Obligations; and (c) all
Swap Agreement Obligations owing to Lender or its Affiliates; provided, however,
that the definition of “Obligations” shall not create any guarantee by any
Guarantor of (or grant of security interest by any Guarantor to support, as
applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Lender as its prime rate in effect at its principal offices in New
York City. Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
 

 
4

--------------------------------------------------------------------------------

 

 
“Revolving Loan Amount” means, as of the Fifth Modification Effective Date, the
amount of up to FORTY MILLION AND NO/100 DOLLARS ($40,000,000.00), plus any sum
in addition thereto advanced under the Revolving Loan by Lender in accordance
with the Loan Documents or otherwise pursuant to a request by Borrower, in each
case in Lender’s sole and absolute discretion, to be disbursed pursuant to the
terms and conditions of this Agreement; provided, however, that the Revolving
Loan Amount shall be permanently and automatically reduced by the amount of any
Term Out Loan Advance without any action of the Borrower or Lender upon the
conversion of any amounts outstanding under the Revolving Loan into a Term Out
Loan Advance in accordance with Section 2.1(c).
 
“Revolving Loan Maturity Date” means March 31, 2019.
 
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or any option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Borrower or its Subsidiaries shall be a Swap Agreement.
 
“Term Loan” means the term loan made by Lender to Borrower pursuant to
Section 2.1(b).
 
“Term Loan Amount” means, as of the Fifth Modification Effective Date, the
original principal amount of FIFTEEN MILLION AND NO/100 DOLLARS
($15,000,000.00), plus any sum in addition thereto advanced under the Term Loan
by Lender in accordance with the Loan Documents or otherwise pursuant to a
request by Borrower, in each case in Lender’s sole and absolute discretion, to
be disbursed pursuant to the terms and conditions of this Agreement.
 
“Term Loan Note” means one or more promissory notes executed by Borrower in
favor of Lender evidencing the Term Loan.
 
“Term Loan Maturity Date” means May 24, 2019.
 
(b) New Definitions. Section 1.1 of the Credit Agreement is hereby amended by
adding the following new definitions in their appropriate alphabetical order:
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.
 
“Banking Services” means each and any of the following bank services provided to
any Loan Party or any of their Subsidiaries by Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards, (c)
merchant processing services, and (d) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).
 
“Banking Services Obligations” means any and all obligations of any Loan Party
or any of their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
 

 
5

--------------------------------------------------------------------------------

 

 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Change in Law” means the occurrence after the date of this Agreement of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) compliance by Lender (or, for purposes of Section 2.9(b), by
any lending office of Lender or by Lender’s holding company, if any) with any
request, guideline, requirement or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided that, notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the U.S. or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.
 
“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit plus (b) the
aggregate amount of all LC Disbursements relating to commercial Letters of
Credit that have not yet been reimbursed by or on behalf of Borrower.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to
 

 
6

--------------------------------------------------------------------------------

 
 
 
constitute an ECP at the time the Guarantee of such Guarantor or the grant of
such security interest becomes or would become effective with respect to such
Swap Obligation.  If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of Lender
being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
Lender with respect to an applicable interest in an Advance, Letter of Credit or
Loan pursuant to a law in effect on the date on which (i) Lender acquires such
interest in the Advance, Letter of Credit or Loan or (ii) Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 2.14, amounts with respect to such Taxes were payable either to Lender’s
assignor immediately before Lender acquired the applicable interest in such
Advance, Letter of Credit or Loan or to Lender immediately before it changed its
lending office, (c) any U.S. federal withholding Taxes imposed under FATCA and
(d) Taxes attributable to a Lender’s failure to comply with Section 2.14(h).
 
“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
 
“Fifth Modification” means that certain Fifth Modification Agreement dated as of
the Fifth Modification Effective Date by and among Borrower, Guarantor and
Lender.
 
“Fifth Modification Effective Date” means May 24, 2016.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBOR Rate”.
 

 
7

--------------------------------------------------------------------------------

 

 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.
 
“Interest Payment Date” means the first (1st) day of each calendar month and the
Revolving Loan Maturity Date, the Term Loan Maturity Date, and each Term Out
Loan Maturity Date, as applicable.
 
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) determined by Lender (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
LIBOR Screen Rate for the longest period (for which the LIBOR Screen Rate is
available) that is shorter than the Impacted Interest Period and (b) the LIBOR
Screen Rate for the shortest period (for which the LIBOR Screen Rate is
available) that exceeds the Impacted Interest Period, in each case, at such
time.
 
“LC Disbursement” means any payment made by Lender pursuant to a Letter of
Credit.
 
“LC Exposure” means, at any time, the sum of the Commercial LC Exposure and the
Standby LC Exposure at such time.
 
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBOR Rate”.
 
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases).
 
“Other Connection Taxes” means, with respect to Lender, Taxes imposed as a
result of a present or former connection between Lender and the jurisdiction
imposing such Taxes (other than a connection arising from Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document),
or sold or assigned an interest in any Loan, Letter of Credit, or any Loan
Document.
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
 
“Principal Payment Date” means the first (1st) day of each January, April, July
and October of each calendar year.
 
“Request for Term Out Loan Advance” means a completed, written Request for Term
Out Loan Advance in form and substance satisfactory to Lender, which shall be in
substantially the form attached to the Fifth Modification as Exhibit B from
Borrower to Lender requesting a Term Out Loan Advance from Lender, together with
such other documents and information as Lender may require from time to time in
accordance herewith.
 

 
8

--------------------------------------------------------------------------------

 

 
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the Fifth Modification
Effective Date, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).
 
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
 
“SEC” means the Securities and Exchange Commission of the U.S.
 
“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all standby Letters of Credit outstanding at such time plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of Borrower at such time.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
of Governors of the Federal Reserve System of the U.S. (the “Board”) to which
Lender is subject with respect to the Adjusted LIBOR Rate, for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board).  Such reserve percentages shall include those imposed pursuant to
such Regulation D of the Board.  LIBOR Rate Advances shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to Lender under such Regulation D of the Board or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Swap Agreement Obligations” means any and all obligations of the Loan Parties
or their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
Swap Agreement permitted hereunder with Lender or an Affiliate of Lender, and
(b) any cancellations, buy backs, reversals, terminations or assignments of any
Swap Agreement transaction permitted hereunder with Lender or an Affiliate of
Lender.
 
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
 

 
9

--------------------------------------------------------------------------------

 

 
“Term Out Loan” means one or more term loans made by Lender to Borrower pursuant
to Section 2.1(c).
 
“Term Out Loan Advance” means the conversion of amounts outstanding under the
Revolving Loan into a Term Out Loan in accordance with Section 2.1(c).
 
“Term Out Loan Amount” means, as of the Fifth Modification Effective Date and
subject to Section 2.3(b), the original principal amount of up to FORTY MILLION
AND NO/100 DOLLARS ($40,000,000.00), to be disbursed pursuant to the terms and
conditions of this Agreement.
 
“Term Out Loan Draw Period” means the period beginning on the Fifth Modification
Effective Date and ending on the earlier of (a) the date upon which the Term Out
Loan is fully advanced pursuant to Section 2.1(c), and (b) the Revolving Loan
Maturity Date.
 
“Term Out Loan Note” means one or more promissory notes executed by Borrower in
favor of Lender evidencing each advance of the Term Out Loan, in substantially
the form attached to the Fifth Modification as Exhibit C.
 
“Term Out Loan Maturity Date” means, with respect to each Term Out Loan Advance,
the date which is three (3) years after such Term Out Loan Advance.
 
“U.S.” means the United States of America.
 
(c) Deleted Definitions. Section 1.1 of the Credit Agreement is hereby amended
by deleting the following definitions: “Draw Period”; “Payment Date”; “Request
for Advance”; “Reserve Requirement”; and “Term-Out Period”.
 
(d) Agreement to Lend and Borrow. Section 2.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
 
2.1           Agreement to Lend and Borrow
 
 
(a)
Revolving Loan.

 
(i)           Agreement to Lend and Borrow. Subject to the terms and conditions
of this Agreement and the other Loan Documents, Lender agrees to lend to
Borrower, and Borrower agrees to borrow from Lender from time to time prior to
the Revolving Loan Maturity Date, Revolving Loan Advances of the proceeds of the
Revolving Loan up to the Revolving Loan Amount, as the same may be permanently
and automatically reduced from time to time in connection with the making of
Term Out Loan Advances.  Lender’s commitment to make Revolving Loan Advances
shall be decreased at the same time and in the same amount as the aggregate
stated amount of any outstanding Letters of Credit.
 
(ii)           Revolving Nature of Loan. Prior to the Revolving Loan Maturity
Date, the Revolving Loan Amount may be drawn, repaid, and drawn again, on a
revolving basis, in unlimited repetition so long as (A) the aggregate of all
outstanding Revolving Loan Advances does not exceed, at any time, the Revolving
Loan Amount, and (B) no Event of Default has occurred and is
continuing.  Although the outstanding principal balance of the Revolving Loan
Note may be zero from time to time, the Loan Documents will remain in full force
and effect until the Revolving Loan Maturity Date or all obligations of Borrower
or Guarantor relating
 

 
10

--------------------------------------------------------------------------------

 
 
 
to the Revolving Loan are indefeasibly paid and performed in full, whichever is
later.  Borrower shall have the right to terminate the Revolving Loan upon
Borrower’s specific written direction and attendant payment in full to Lender of
all Obligations with respect to the Revolving Loan, including, without
limitation, the Early Termination Fee; provided, however, that no such Early
Termination Fee shall be payable if the Revolving Loan is terminated in
connection with one or more Term Out Loan Advances.  Upon the occurrence and
during the continuance of any Event of Default, Lender may suspend or terminate
its commitment to make Revolving Loan Advances of the proceeds of the Revolving
Loan without notice to Borrower or further act on the part of Lender.
 
 
(b)
Term Loan.

 
(i)           Agreement to Lend and Borrow. Subject to the terms and conditions
of this Agreement and the other Loan Documents, Lender agrees to make the Term
Loan to Borrower on the Fifth Modification Effective Date in a principal amount
equal to the Term Loan Amount.  Lender will make the amount of the Term Loan
Advance available to Borrower in immediately available funds by initiating a
wire or other transfer to the deposit account designated by Borrower in writing
to Lender.
 
(ii)           Nature of Term Loan.  Borrower shall have the right to prepay the
Term Loan, in whole or in part, without premium or penalty; provided, however,
that if Borrower pays all or a portion of the principal balance of the Term Loan
on a date other than the last day of an Interest Period or the Term Loan
Maturity Date (whether by acceleration, prepayment or otherwise), Borrower shall
pay Lender amounts sufficient (in Lender’s reasonable opinion) to compensate
Lender for any loss, cost, or expense incurred as a result thereof.  A
certificate of Lender setting forth any amount or amounts that Lender is
entitled to receive pursuant to this Section shall be delivered to Borrower and
shall be conclusive absent manifest error.  Borrower shall pay Lender the amount
shown as due on any such certificate within ten (10) days after receipt
thereof.  Proceeds of the Term Loan prepaid or repaid by Borrower may not be
reborrowed.
 
 
(c)
Term Out Loan.

 
(i)           Agreement to Lend and Borrow. Subject to the terms and conditions
of this Agreement and the other Loan Documents, Lender agrees to lend to
Borrower, and Borrower agrees to borrow from Lender from time to time prior to
the end of the Term Out Loan Draw Period, Term Out Loan Advances representing
conversions of the outstanding proceeds of the Revolving Loan up to the Term Out
Loan Amount.  Borrower acknowledges and agrees that no new money shall be
advanced to Borrower in connection with a Term Out Loan Advance.
 
(ii)           Nature of Term Out Loan.  Prior to the end of the Term Out Loan
Draw Period, the Term Out Loan Amount may be drawn so long as (A) the aggregate
amount of all previous Term Out Loan Advances does not exceed the Term Out Loan
Amount, (B) the sum of the Revolving Loan Amount, as in effect from time to
time, and the original aggregate principal amount of all Term Out Loan Advances
made from time to time does not exceed $40,000,000.00, and (C) no Event of
Default has occurred and is continuing or would result from the making of the
relevant Term Out Loan Advance.  Borrower shall have the right to prepay any
Term Out Loan Advance, in whole or in part, without premium or penalty;
provided, however, that if Borrower pays all or a portion of the principal
balance of any Term Out Loan on a date other than the last day of an Interest
Period or the applicable Term Out Loan Maturity Date (whether by acceleration,
prepayment or
 

 
11

--------------------------------------------------------------------------------

 

 
otherwise), Borrower shall pay Lender amounts sufficient (in Lender’s reasonable
opinion) to compensate Lender for any loss, cost, or expense incurred as a
result thereof.  A certificate of Lender setting forth any amount or amounts
that Lender is entitled to receive pursuant to this Section shall be delivered
to Borrower and shall be conclusive absent manifest error.  Borrower shall pay
Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.  Proceeds of the Term Out Loan prepaid or repaid by
Borrower may not be reborrowed.  Upon the occurrence and during the continuance
of any Event of Default, Lender may suspend or terminate its commitment to make
Term Out Loan Advances without notice to Borrower or further act on the part of
Lender.
 
(d)           Use of Proceeds.  The proceeds of the Loan may be used by Borrower
for its general working capital purposes or other Borrower purposes (including,
for the avoidance of doubt, to convert all or a portion of amounts outstanding
under the Revolving Loan into one or more Term Out Loans).
 
(e) Procedures for Advances. Sections 2.2(b) and (c) of the Credit Agreement are
hereby amended and restated in their entirety to read as follows:
 
(b)           Term Out Loan Advances.
 
(i)           Requests for Term Out Loan Advances. Each request for a Term Out
Loan Advance shall be in writing and in the form of a Request for Term Out Loan
Advance.  Lender, at its option, may, upon notice to Borrower, set a cutoff
time, after which all requests for Term Out Loan Advances will be treated as
having been requested on the next succeeding Business Day.  In addition to
complying with the other requirements of this Agreement, each Request for Term
Out Loan Advance shall specify the date (which shall be a Business Day) and the
amount of the requested Term Out Loan Advance.
 
(ii)           Term Out Loan Advances and Draw Period. Term Out Loan Advances
may be made only during the Term Out Loan Draw Period.  The right of Borrower to
convert outstanding Revolving Loan Advances into Term Out Loan Advances shall
expire at the conclusion of the Term Out Loan Draw Period, and no new Term Out
Loan Advances shall be made thereafter.  Any outstanding principal amounts of
the Revolving Loan for which conversion has not been requested during the Term
Out Loan Draw Period shall not be eligible as a Term Out Loan Advance hereunder
and Borrower shall not be liable to repay such non-converted amounts as Term Out
Loan Advances.
 
(iii)           Timing of Term Out Loan Advances.  Provided the conditions for
the making of Term Out Loan Advances contained herein are satisfied, Lender
shall make each Term Out Loan Advance on the date requested by Borrower in the
applicable Request for Term Out Loan Advance.  Thereupon, Lender will convert
the amount of each Term Out Loan Advance from the Revolving Loan and the
Revolving Loan Amount will be automatically and permanently reduced by the
amount of such Term Out Loan Advance, in each case, notwithstanding anything to
the contrary herein, without any liability to pay an Early Termination Fee with
respect to such reduction.
 
(c)           Authorized Persons. The persons initially authorized to request
Advances are all Authorized Representatives of Borrower.  At Lender’s request,
Borrower shall provide Lender with documentation satisfactory to Lender
indicating the names of those employees of Borrower authorized by Borrower to
request Advances or to otherwise sign a
 

 
12

--------------------------------------------------------------------------------

 

 
Request for Term Out Loan Advance and other documents, and Lender shall be
entitled to rely upon such documentation until notified in writing by Borrower
of any change(s) in the names of the employees so authorized.
 
(f) Conditions Precedent to Advances. Section 2.3 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
 
2.3           Conditions Precedent to Advances. The obligation of Lender to make
Advances is subject to the fulfillment, to the satisfaction of Lender in its
sole and absolute discretion, of each of the following conditions; provided,
however, that Lender, in its sole and absolute discretion, may waive any of the
following conditions:
 
(a)           With respect to Revolving Loan Advances, the amount of any new
Revolving Loan Advance, together with the amount of all prior Revolving Loan
Advances then outstanding and the aggregate stated amount of all Letters of
Credit then outstanding, shall not exceed the Revolving Loan Amount then in
effect;
 
(b)           With respect to Term Out Loan Advances, (i) Lender shall have
received a Request for Term Out Loan Advance pursuant to Section 2.2(b); (ii)
the amount of the requested Term Out Loan Advance, together with the amount of
all prior Term Out Loan Advances previously made, shall not exceed the Term Out
Loan Amount; (iii) the sum of the Revolving Loan Amount, as in effect from time
to time, and the original aggregate principal amount of all Term Out Loan
Advances made from time to time shall not exceed $40,000,000; (iv) the principal
amount of any Term Out Loan Advance shall be not less than $5,000,000 and
increments of $5,000,000 in excess thereof; (v) Borrower shall have executed and
delivered to Lender a Term Out Loan Note for the amount of such Term Out Loan
Advance; (vi) Borrower shall be in pro forma compliance with the fixed charge
coverage ratio covenant set forth in Section 6.8(b); and (vi) the date such Term
Out Loan Advance is to be made shall not be after the end of the Term Out Loan
Draw Period;
 
(c)           No Event of Default shall exist and be continuing or shall result
from such Advance;
 
(d)           The representations and warranties made by Borrower contained
herein and in the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Advance with the same effect as if made
on and as of the date of such Advance (except to the extent such representations
and warranties expressly refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date); and
 
(e)           Borrower shall have provided such additional information and
documents as Lender may reasonably request.
 
Each Request for Term Out Loan Advance submitted by Borrower hereunder, and the
acceptance of each Revolving Loan Advance, shall constitute a representation and
warranty by Borrower hereunder, as of the date of each such request and as of
the date of each Advance, that the conditions in this Section 2.3 are satisfied.
 
(g) Payment of Principal and Interest. Sections 2.6(a), (b) and (c) of the
Credit Agreement are hereby amended and restated in their entirety to read as
follows:
 
(a)           Payments of Interest. Commencing on the Interest Payment Date
occurring in June 2016, and continuing on each monthly Interest Payment Date
thereafter, installments
 

 
13

--------------------------------------------------------------------------------

 

 
of all accrued and outstanding interest under the Revolving Loan, the Term Loan,
and the Term Out Loan shall be due and payable by Borrower to Lender.
 
(b)           Principal Payments; Maturity.
 
(i)           Revolving Loan Principal; Payment at Maturity. The outstanding
principal balance of the Revolving Loan, together with all unpaid accrued
interest thereon, and all other amounts payable by Borrower with respect to the
Revolving Loan pursuant to the terms of the Loan Documents, shall be due and
payable on the Revolving Loan Maturity Date in lawful money of the United States
of America.
 
(ii)           Term Loan Principal; Payment at Maturity. The principal amount of
the Term Loan shall be paid in equal quarterly installments of $937,500 each,
commencing July 1, 2016 and on each Principal Payment Date thereafter through
the Term Loan Maturity Date.  All outstanding principal under the Term Loan,
together with all unpaid accrued interest thereon, and all other amounts payable
by Borrower with respect to the Term Loan pursuant to the terms of the Loan
Documents, shall be due and payable on the Term Loan Maturity Date in lawful
money of the United States of America.
 
(iii)           Term Out Loan Principal; Payment at Maturity. The principal
amount of each Term Out Loan Advance shall be paid in equal quarterly
installments equal to (A) the original principal amount of the applicable Term
Out Loan Advance divided by (B) sixteen (16), commencing on the first Principal
Payment Date following the date of such Term Out Loan Advance and on each
Principal Payment Date thereafter through the applicable Term Out Loan Maturity
Date.  All outstanding principal under each Term Out Loan Advance, together with
all unpaid accrued interest thereon, and all other amounts payable by Borrower
with respect to each Term Out Loan Advance pursuant to the terms of the Loan
Documents, shall be due and payable on the applicable Term Out Loan Maturity
Date in lawful money of the United States of America.
 
(c)           Early Termination of Revolving Loan. Borrower shall have the right
to terminate the Revolving Loan at any time prior to the Revolving Loan Maturity
Date by (i) giving written notice of its intent to do so to Lender; (ii) paying
the outstanding principal balance of the Revolving Loan, together with all
unpaid accrued interest thereon, and all other amounts payable by Borrower with
respect to the Revolving Loan Note or pursuant to the terms of any other Loan
Documents; and (iii) paying the Early Termination Fee; provided, however, that
no such Early Termination Fee shall be payable if the Revolving Loan is
terminated in connection with one or more Term Out Loan Advances.
 
(h) Illegality.  Section 2.8 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
2.8           Illegality. If Lender determines that as a result of any Change in
Law, it becomes unlawful, or that any Governmental Authority asserts that it is
unlawful, for Lender or its Affiliates to make, maintain or fund LIBOR Rate
Advances, or to determine or charge interest rates based upon the LIBOR Rate, or
any Governmental Authority has imposed material restrictions on the authority of
Lender or its Affiliates to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, upon notice thereof to Borrower by Lender,
the outstanding principal amount of the LIBOR Rate Advances, together with
accrued interest and any other amounts payable to Lender under the Note or the
other Loan Documents on account of the LIBOR Rate Advances shall be repaid
(a) immediately upon Lender’s demand if such change or compliance with such
requests, in Lender’s
 

 
14

--------------------------------------------------------------------------------

 

 
judgment, requires immediate repayment, or (b) at the expiration of the last
Interest Period to expire before the effective date of any such change or
request; provided, however, that subject to the terms and conditions of this
Agreement and the other Loan Documents, Borrower shall be entitled to
simultaneously replace the entire outstanding balance of any LIBOR Rate Advance
in accordance with this Section with a CB Floating Rate Advance in the same
amount.
 
(i) Additional Costs.  Section 2.9 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
2.9           Additional Costs.
 
(a)           If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, Lender (except any such reserve
requirement reflected in the Adjusted LIBOR Rate); or
 
(ii)           impose on Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by Lender or any Letter of Credit; or
 
(iii)           subject Lender to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to Lender
of making, continuing, converting into or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
Lender of issuing or maintaining any Letter of Credit or to reduce the amount of
any sum received or receivable by Lender hereunder (whether of principal,
interest or otherwise), then Borrower will pay to Lender such additional amount
or amounts as will compensate Lender for such additional costs incurred or
reduction suffered.
 
(b)           If Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on Lender’s capital or on the capital of Lender’s holding company as a
consequence of this Agreement, the commitment to make any Loans, the Loans, or
any Letters of Credit issued by Lender, to a level below that which Lender or
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration Lender’s policies and the policies of Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
Borrower will pay to Lender such additional amount or amounts as will compensate
Lender or Lender’s holding company for any such reduction suffered.
 
(c)           A certificate of Lender setting forth the amount or amounts
necessary to compensate Lender or its holding company, as the case may be, and
the basis for calculating such compensation, as specified in paragraph (a) or
(b) of this Section 2.9 shall be delivered to Borrower and shall be conclusive
absent manifest error.  Borrower shall pay Lender the amount shown as due on any
such certificate within ten (10) days after receipt thereof.
 

 
15

--------------------------------------------------------------------------------

 

 
(d)           Failure or delay on the part of Lender to demand compensation
pursuant to this Section 2.9 shall not constitute a waiver of Lender’s right to
demand such compensation; provided, however, that Borrower shall not be required
to compensate Lender pursuant to this Section 2.9 for any increased costs or
reductions incurred more than 180 days prior to the date that Lender notifies
Borrower of the Change in Law giving rise to such increased costs or reductions
and of Lender’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
 
(e)           If Lender requests any compensation from Borrower pursuant to this
Section 2.9, Borrower shall have the right immediately to terminate this
Agreement, without any Early Termination Fee, upon the indefeasible payment in
full of all Loans then outstanding together with all unpaid accrued interest
thereon at the rate applicable prior to Lender’s request, and all other amounts
payable by Borrower with respect to the Obligations or pursuant to the terms of
any other Loan Documents, including, without limitation, the amount of any
compensation due pursuant to this Section 2.9 and accrued prior to the date of
Borrower’s termination of this Agreement.
 
(j) Taxes. Section 2 of the Credit Agreement is hereby amended by adding the
following as a new Section 2.14:
 
2.14           Taxes.
 
(a)           Withholding Taxes; Gross-Up; Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.14), Lender receives an amount equal to the
sum it would have received had no such deduction or withholding been made.
 
(b)           Payment of Other Taxes by Loan Parties.  The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of Lender, timely reimburse it for, Other Taxes.
 
(c)           Evidence of Payment.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.14, such Loan Party shall deliver to Lender the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment, or other evidence of
such payment reasonably satisfactory to Lender.
 
(d)           Indemnification.  Borrower shall indemnify Lender, within ten (10)
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by Lender or required to be withheld
or deducted from a payment to Lender and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to Borrower by Lender shall be conclusive absent manifest error.
 

 
16

--------------------------------------------------------------------------------

 
 
 
(e)           Treatment of Certain Refunds.  If Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.14 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund).  Such indemnifying party,
upon the request of Lender, shall repay to Lender the amount paid to Lender
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event Lender is required to repay such refund to
such Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (e), in no event will Lender be required to pay any amount to any
indemnifying party pursuant to this paragraph (e), the payment of which would
place Lender in a less favorable net after-Tax position than Lender would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts giving rise to such refund had never been
paid.  This paragraph (e) shall not be construed to require Lender to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
 
(f)           Survival.  Each party’s obligations under this Section 2.14 shall
survive the resignation or replacement of Lender or any assignment of rights by,
or the replacement of, Lender, the termination of the Loan or any commitment
therefor and the repayment, satisfaction or discharge of all obligations under
any Loan Document.
 
(g)           Defined Terms.  For purposes of this Section 2.14, the term
“applicable law” includes FATCA.
 
(h)           Exemption Certificates.  Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to Borrower or its agent, at the time or
times reasonably requested by Borrower, such properly completed and executed
documentation as may be reasonably necessary to permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by Borrower or its agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by
Borrower or its agent as will enable Borrower or its agent to determine whether
or not such Lender is subject to withholding or information reporting
requirements.
 
(k) Anti-Corruption Laws and Sanctions. Section 5 of the Credit Agreement is
hereby amended by adding the following as a new Section 5.20:
 
5.20           Anti-Corruption Laws and Sanctions.  Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and Borrower, its
Subsidiaries and their respective officers and employees and to the knowledge of
Borrower its directors and agents, are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects.  None of (a) Borrower, any
Subsidiary or to the knowledge of Borrower or such Subsidiary any of their
respective directors, officers or employees, or (b) to the knowledge of
Borrower, any agent of Borrower or any Subsidiary that will act in any capacity
in connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.   No Advance or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate any Anti-Corruption Law
or applicable Sanctions.
 

 
17

--------------------------------------------------------------------------------

 
 
 
(l) Fixed Charge Coverage Ratio.  Section 6.8(b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
 
(b)           Fixed Charge Coverage Ratio. Permit its ratio of (A) net income,
plus amortization expense, depreciation expense, interest expense, income tax
expense, rent, operating lease payments, and non-cash stock compensation
expense, minus any distributions or dividends or stock repurchases (other than
stock repurchases funded with amortizing debt) minus Unfunded Capital
Expenditures, for the twelve (12) month period then ending, to (B) prior period
current maturities of long term debt and capital leases, interest expense, cash
taxes paid, rent and operating lease payments, for the same such period, to be
less than 1.15 to 1.00 as of the end of each fiscal quarter of Borrower.  As
used in this Section 6.8(b), the term “Unfunded Capital Expenditures” means
Capital Expenditures paid in cash or funded with non-amortizing debt.
 
(m) Anti-Corruption Laws and Sanctions. Section 6 of the Credit Agreement is
hereby amended by adding the following as a new Section 6.26:
 
6.26           Anti-Corruption Laws and Sanctions.
 
(a)           Policies and Procedures.  Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance by Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
 
(b)           Use of Proceeds.  Borrower will not request any Advance or Letter
of Credit, and Borrower shall not use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Advance or Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, businesses or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States or in a European Union member state, or (iii) in any manner
that would result in the violation of  any Sanctions applicable to any party
hereto.
 
(n) Events of Default. Section 7.1 of the Credit Agreement is hereby amended by
adding the following as a new subsection (p):
 
(p)           Failure by Borrower to perform or comply with the provisions of
Section 6.26(b).
 
(o) Remedies.  Section 7.2(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
(a)           Notwithstanding any provision to the contrary herein or in any of
the other Loan Documents, upon the happening, and during the continuance, of any
Event of Default under this Agreement (other than an event with respect to
Borrower described in Sections 7.1(f)(iii) or (iv) or Section 7.1(g)), Lender’s
obligation to make Advances or to issue Letters of Credit shall abate and Lender
shall, at its option, have the remedies provided herein and in any other Loan
Document, including, without limitation, the option to declare all outstanding
indebtedness to be immediately
 

 
18

--------------------------------------------------------------------------------

 

 
due and payable without presentment, demand, protest or notice of any kind, all
of which are hereby waived by Borrower, and in the case of any event with
respect to Borrower described in Sections 7.1(f)(iii) or (iv) or Section 7.1(g),
Lender’s obligation to make Advances or to issue Letters of Credit shall
automatically terminate and all outstanding indebtedness shall automatically
become due and payable, in each case without presentment, demand, protest or
notice of any kind, all of which are hereby waived by Borrower, and the
following remedies:  (i) Lender may, at its option, apply any of Borrower’s or
Guarantor’s funds in its possession to the outstanding indebtedness under the
Note whether or not such indebtedness is then due; (ii) Lender or Collateral
Agent may exercise all rights and remedies available to them under any or all of
the Loan Documents; and (iii) Lender shall have the right to perform Borrower’s
obligations under this Agreement.  All sums expended by Lender or Collateral
Agent for such purposes shall be deemed to have been disbursed to and borrowed
by Borrower and evidenced by the Note and secured by the Security Agreement.
 
(p) Exhibits. The following Exhibits attached to the Credit Agreement are hereby
amended and restated in their entirety and replaced with the new Exhibits
attached to this Agreement:
 
OLD EXHIBIT
NEW EXHIBIT
Exhibit A – Form of Covenant Compliance Certificate
Exhibit A – Form of Covenant Compliance Certificate
Exhibit B – Form of Request for Advance
Exhibit B – Form of Request for Term Out Loan Advance



 
(q) Amendments to Revolving Loan Note. The section of the Revolving Loan Note on
page 1 thereof captioned “Promise to Pay” is hereby amended and restated in its
entirety to read as follows:
 
FOR VALUE RECEIVED, FRANKLIN COVEY CO., a Utah corporation (“Maker”), with a
business address of 2200 West Parkway Blvd., Salt Lake City, Utah 84119,
promises to pay to the order of JPMORGAN CHASE BANK, N.A., a national banking
association (“Holder”), at its office at 201 South Main Street, Suite 300, Salt
Lake City, Utah, 84111, or at such other place as Holder may from time to time
designate in writing, the principal sum of up to FORTY MILLION AND NO/100
DOLLARS ($40,000,000.00) or so much thereof as shall from time to time be
disbursed as Revolving Loan Advances under that certain Amended and Restated
Credit Agreement (as it may be amended, modified, extended, and renewed from
time to time, the “Loan Agreement”) of even date herewith between Maker and
Holder, together with accrued interest from the date of disbursement on the
unpaid principal at the applicable rate as set forth in Section 5 hereof. This
Amended and Restated Secured Promissory Note (as it may be amended, modified,
extended, and renewed from time to time, the “Note”) is issued pursuant to,
entitled to the benefits of, and referred to as the “Revolving Loan Note” in the
Loan Agreement. In the event of any inconsistency between the provisions of this
Note and the provisions of the Loan Agreement, the Loan Agreement shall control.
 
(r) Amendments to Guaranty. The Guaranty is hereby amended as follows:
 
(1) Definitions. The definition of “Change of Control” set forth in Section 1 of
the Guaranty is hereby amended and restated in its entirety to read as follows:
 
“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on
 

 
19

--------------------------------------------------------------------------------

 
 
 
the date hereof), of Equity Interests representing more than fifty percent (50%)
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of Guarantor; (b) occupation at any time of a majority of the
seats (other than vacant seats and other than due to death or disability) on the
board of directors of Guarantor by Persons who were not (i) directors of
Guarantor on the date of this Agreement or (ii) nominated or appointed by the
board of directors of Guarantor; (c) [Reserved]; (d) the closing of a sale or
other disposition of all or substantially all of Guarantor’s assets; or (e)
Guarantor’s merger into or consolidation with any other entity, or any other
reorganization or transfer, directly or indirectly, of the ownership interests
in Guarantor, in which the holders of the outstanding ownership interests in
Guarantor immediately prior to such transaction receive or retain, in connection
with such transaction on account of their Equity Interests, Equity Interests
representing less than fifty percent (50%) of the voting power of the entity
surviving such transaction; provided, however, that a Change of Control shall
not include a merger effected exclusively for the purpose of changing the
domicile of Guarantor or a merger of a Guarantor into Borrower or another
Guarantor.
 
(2) Keepwell. The Guaranty is hereby amended by adding the following as a new
Section 23:
 
23.           Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty in respect of a
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 23 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 23
or otherwise under this Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater
amount).  Except as otherwise provided herein, the obligations of each Qualified
ECP Guarantor under this Section 23 shall remain in full force and effect until
the termination of all Swap Obligations.  Each Qualified ECP Guarantor intends
that this Section 23 constitute, and this Section 23 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of
Borrower and each other Guarantor for all purposes of Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act.  As used in this Section 23, the term “Qualified
ECP Guarantor” means, in respect of any Swap Obligation, each Guarantor that has
total assets exceeding $10,000,000 at the time the Guaranty or grant of the
relevant security interest becomes or would become effective with respect to
such Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
(s) Conforming Modifications. Each of the Loan Documents is modified to be
consistent herewith, including, without limitation, pursuant to the Section 2(a)
hereof, and to provide that it shall be a default or an event of default
thereunder if any Loan Party shall fail to comply with any of the covenants of
any Loan Party contained herein or if any representation or warranty by any Loan
Party contained herein or in the documents delivered in connection herewith by
any Loan Party is materially incomplete, incorrect, or misleading as of the date
hereof. In order to further effect certain of the foregoing modifications,
Borrower and Guarantor agree to execute and deliver such other documents or
instruments as Lender reasonably determines are necessary or desirable.
 

 
20

--------------------------------------------------------------------------------

 

 
(t) References. Each reference in the Loan Documents to any of the Loan
Documents shall be a reference to such document as modified herein or as
modified on or about the date hereof.
 
3. RATIFICATION OF LOAN DOCUMENTS AND COLLATERAL. The Loan Documents are
ratified and affirmed by Borrower and shall remain in full force and effect as
modified herein. Any property or rights to or interests in property granted as
security in the Loan Documents shall remain as security for the Loan and the
obligations of Borrower in the Loan Documents.
 
4. FEES AND EXPENSES.
 
(a) Fees and Expenses. In consideration of Lender’s agreement to amend the Loan
Documents as set forth herein, and in addition to any other fees or amounts
payable by Borrower hereunder, Borrower has agreed to pay to Lender (i) all
legal fees and expenses incurred by Lender in connection herewith; and (ii) all
other costs and expenses incurred by Lender in connection with executing this
Agreement and otherwise modifying the Loan Documents. Borrower acknowledges and
agrees that such fees are fully earned and nonrefundable as of the date this
Agreement is executed and delivered by the parties hereto.
 
(b) Method of Payment. Such fees shall be paid by Borrower to Lender on the date
hereof or at such later date as such fees, costs and expenses are incurred by
Lender. Borrower and Lender agree and acknowledge that the foregoing shall not
relieve Borrower of its obligation to make future monthly payments of interest
and other amounts as required under the terms of the Loan.
 
5. BORROWER AND GUARANTOR REPRESENTATIONS AND WARRANTIES. Each of Borrower and
Guarantor represents and warrants to Lender:  (a) No default or event of default
under any of the Loan Documents as modified herein, nor any event, that, with
the giving of notice or the passage of time or both, would be a default or an
event of default under the Loan Documents as modified herein has occurred and is
continuing; (b) There has been no material adverse change in the financial
condition of Borrower or Guarantor or any other person whose financial statement
has been delivered to Lender in connection with the Loan from the most recent
financial statement received by Lender; (c) Each and all representations and
warranties of Borrower and Guarantor in the Loan Documents are accurate on the
date hereof (except to the extent such representations and warranties expressly
relate to a particular date, in which case such representations and warranties
are true and correct as of such date); (d) Neither Borrower nor Guarantor has
any claims, counterclaims, defenses, or set-offs with respect to the Loan or the
Loan Documents as modified herein; (e) The Loan Documents as modified herein are
the legal, valid, and binding obligation of Borrower and Guarantor, enforceable
against Borrower and Guarantor in accordance with their terms; (f) Each of
Borrower and each Guarantor is validly existing under the laws of the State of
its formation or organization, has not changed its legal name as set forth
above, and has the requisite power and authority to execute and deliver this
Agreement and to perform the Loan Documents as modified herein; (g) The
execution and delivery of this Agreement and the performance of the Loan
Documents as modified herein have been duly authorized by all requisite action
by or on behalf of Borrower and Guarantor; and (h) This Agreement has been duly
executed and delivered on behalf of Borrower and Guarantor.
 
6. BORROWER AND GUARANTOR COVENANTS. Each of Borrower and Guarantor covenants
with Lender:
 
(a) Each of Borrower and Guarantor shall execute, deliver, and provide to Lender
such additional agreements, documents, and instruments as reasonably required by
Lender to effectuate the intent of this Agreement.
 
(b) Each of Borrower and Guarantor fully, finally, and forever releases and
discharges Lender and its successors, assigns, directors, officers, employees,
agents, and representatives from any and all actions, causes of action, claims,
debts, demands, liabilities, obligations, and suits, of whatever kind or nature,
in law or equity, that either Borrower or Guarantor has or in the future may
have, whether known or
 

 
21

--------------------------------------------------------------------------------

 
 
 
unknown, (i) in respect of the Loan, the Loan Documents, or the actions or
omissions of Lender in respect of the Loan or the Loan Documents and (ii)
arising from events occurring prior to the date of this Agreement.
 
(c) Contemporaneously with the execution and delivery of this Agreement,
Borrower has paid to Lender all of the internal and external costs and expenses
incurred by Lender in connection with this Agreement (including, without
limitation, inside and outside attorneys, appraisal, appraisal review,
processing, title, filing, and recording costs, expenses, and fees).
 
(d) On or prior to the execution and delivery of this Agreement, each of
Borrower and Guarantor shall have executed and delivered, or caused to be
executed and delivered, to Lender, each in form and substance satisfactory to
Lender, such other documents, instruments, resolutions, subordinations, and
other agreements as Lender may require in its sole discretion, including,
without limitation, the documents set forth on Schedule 1 attached hereto.
 
7. EXECUTION AND DELIVERY OF AGREEMENT BY LENDER. Lender shall not be bound by
this Agreement, including, without limitation, with respect to the making of the
Term Loan, until (a) Lender has executed and delivered this Agreement to
Borrower and Guarantor, (b) each of Borrower and Guarantor has performed all of
the obligations of Borrower and Guarantor under this Agreement to be performed
contemporaneously with the execution and delivery of this Agreement, if any, (c)
Borrower has paid all fees and costs required under Section 4 hereof, and (d)
each Guarantor has executed and delivered to Lender a Consent and Agreement of
Guarantor in form and content acceptable to Lender.
 
8. INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER. The
Loan Documents as modified herein contain the complete understanding and
agreement of Borrower, Guarantor and Lender in respect of the Loan and supersede
all prior representations, warranties, agreements, arrangements, understandings,
and negotiations. No provision of the Loan Documents as modified herein may be
changed, discharged, supplemented, terminated, or waived except in a writing
signed by the parties thereto.
 
9. BINDING EFFECT. The Loan Documents, as modified herein, shall be binding upon
and shall inure to the benefit of Borrower, Guarantor and Lender and their
successors and assigns; provided, however, neither Borrower nor Guarantor may
assign any of its rights or delegate any of its obligations under the Loan
Documents and any purported assignment or delegation shall be void.
 
10. ALLONGE. An original of this Agreement may be attached to the original
Revolving Loan Note as an allonge and made a part of the Revolving Loan Note,
provided, however, that the failure to attach an original of this Agreement as
an allonge to the Revolving Loan Note shall not impact the effectiveness of this
Agreement and this Agreement shall nonetheless be valid, binding and
enforceable.
 
11. GOVERNING LAW. THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
UTAH WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES. THE PARTIES AGREE
THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND
FEDERAL COURTS LOCATED IN THE COUNTY OF SALT LAKE, STATE OF UTAH OR, AT THE SOLE
OPTION OF LENDER, IN ANY OTHER COURT IN WHICH LENDER SHALL INITIATE LEGAL OR
EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER
IN CONTROVERSY. EACH OF THE PARTIES WAIVES, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION.
 

 
22

--------------------------------------------------------------------------------

 

 
12. COUNTERPART EXECUTION; EFFECTIVENESS.
 
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  Except
as provided in Sections 6 and 7, this Agreement shall become effective when it
shall have been executed by Lender and when Lender shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
 
(b) Delivery of an executed counterpart of a signature page of this Agreement or
any other Loan Document by fax, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document.  The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any  document to be signed in connection with
this Agreement or any other Loan Document and the transactions contemplated
hereby or thereby shall be deemed to include electronic signatures (which, for
purposes of this Section means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record), deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
[Remainder of Page Intentionally Left Blank]

 
23

--------------------------------------------------------------------------------

 

DATED as of the date first above stated.
 


 
FRANKLIN COVEY CO.
a Utah corporation
 
 
By:  /s/ Stephen D.
Young                                                          
Name: Stephen D. Young
Title: Executive Vice President and Chief Financial Officer
 
                   “Borrower”
 
FRANKLIN DEVELOPMENT CORPORATION
a Utah corporation
 
 
By:  /s/ Stephen D.
Young                                                              
Name: Stephen D. Young
Title: President
 
FRANKLIN COVEY TRAVEL, INC.
a Utah corporation
 
 
By:  /s/ Stephen D.
Young                                                             
Name: Stephen D. Young
Title: President
 
FRANKLIN COVEY CLIENT SALES, INC.
a Utah corporation
 
 
By:  /s/ Stephen D.
Young                                                              
Name: Stephen D. Young
Title: President
 
                    “Guarantor”
 



 


 

 
 

--------------------------------------------------------------------------------

 



JPMORGAN CHASE BANK, N.A.
a national banking association
 
 
By:  /s/ Anthony Nielsen
Name: Anthony Nielsen
Title:  Authorized Officer
 
                   “Lender”
 






 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
 
FORM OF COVENANT COMPLIANCE CERTIFICATE

 
 
 
COVENANT COMPLIANCE CERTIFICATE
 
To:           JPMORGAN CHASE BANK, N.A.
201 South Main Street, Suite 300
Salt Lake City, Utah 84111
 
For the [Quarter/Fiscal Year] Ending: _______________, 20___ (the “Reporting
Period”).
 
FRANKLIN COVEY CO., a Utah corporation (“Borrower”), makes this certification to
JPMORGAN CHASE BANK, N.A., a national banking association (“Lender”), under that
certain Amended and Restated Credit Agreement dated March 14, 2011 (as amended
and modified from time to time, the “Credit Agreement”) by and between Borrower
and Lender.  Capitalized terms used herein without definition shall have the
meanings given to such terms in the Credit Agreement.  In the event of any
conflict between the calculations set forth in this Compliance Certificate and
the manner of calculation required by the Credit Agreement, the terms of the
Credit Agreement shall govern and control.
 
The undersigned hereby certifies to Lender that as reported on the most recent
financial statements described below and submitted herewith to Lender, Borrower
is in full and compliance with each and every financial covenant set forth in
the Credit Agreement and each other covenant set forth in the Credit
Agreement.  The financial covenant requirements compared to the actual results
are determined to be as follows, which results are further described on the
Financial Covenant Calculations set forth on Schedule 1 attached hereto, each of
which Borrower certifies to be true and correct:
 
Funded Debt to EBITDAR Ratio Covenant.  The Consolidated Entities shall not
permit its ratio of (A) total liabilities, plus the net present value of
payments under operating leases at a discount rate of seven percent (7%), but
excluding (1) accounts arising from the purchase of goods and services in the
ordinary course of business, (2) accrued expenses or losses, and (3) deferred
revenues or gains, to (B) net income, plus amortization expense, depreciation
expense, interest expense, income tax expense, share-based compensation expense,
and rents and operating lease payments, less extraordinary gains and losses
(collectively, “EBITDAR”), for the twelve (12) month period then ending, to be
greater than 3.00 to 1.00 as of the end of each fiscal quarter of Borrower.
 
Maximum Ratio for Reporting Period:        3.00 to 1.00
 
Actual Ratio for Reporting
Period:                            ___________                                               
 
In Compliance:                                                              Yes
¨    No ¨
 
Fixed Charge Coverage Ratio Covenant.  The Consolidated Entities shall not
permit its ratio of (A) net income, plus amortization expense, depreciation
expense, interest expense, income tax expense, rent, operating lease payments,
and non-cash stock compensation expense, minus any distributions or dividends or
stock repurchases (other than stock repurchases funded with amortizing debt)
minus Unfunded Capital Expenditures, for the twelve (12) month period then
ending, to (B) prior period current maturities of long term debt and capital
leases, interest expense, cash taxes paid, rent and operating lease payments,
for the same such period, to be less than 1.15 to 1.00 as of the end of each
fiscal quarter of Borrower.  As used in this Section 6.8(b), the term “Unfunded
Capital Expenditures” means Capital Expenditures paid in cash or funded with
non-amortizing debt.
 
Minimum Ratio for Reporting Period:        1.15 to 1.00
 
Actual Ratio for Reporting
Period:                              ___________                                        
 
In
Compliance:                                                                Yes
¨    No ¨
 


 
 

--------------------------------------------------------------------------------

 


 
Capital Expenditures Covenant.  The Consolidated Entities shall not make Capital
Expenditures, exclusive of curriculum development costs, in excess of
$8,000,000.00 for each fiscal year of Borrower.
 
Maximum Capital Expenditures for Reporting Period:             $8,000,000.00   
 
Actual Capital Expenditures for Reporting Period:                      
$__________________           
 
In
Compliance:                                                                                 
Yes ¨     No ¨      N/A ¨
 
Asset Coverage Test. The Consolidated Entities shall not permit the aggregate
amount of the accounts receivable of the Consolidated Entities to be less than
150% of the outstanding balance of the Revolving Loan at any time, measured no
less than once each fiscal quarter.
 
Minimum Asset Coverage no less than once
during Reporting Period:                           150%
 
Actual Asset Coverage no less than once
during Reporting
Period:                                                                            _____________%
 
In
Compliance:                                                                                                  
Yes ¨      No ¨
 
In addition, the undersigned certifies to Lender that, during the period covered
by the financial statements and through the date of this Certification:
 
A.           No Event of Default has occurred and is continuing.
 
B.           Borrower has not pledged any of its assets except as permitted in
the Credit Agreement.
 
C.           There has been no change in GAAP or in the application thereof to
the Consolidated Entities’ financial statements since the date of the audited
financial statements referred to in Section 6.7 of the Credit Agreement which
were last delivered to Lender.
 
Dated as of _______________, 20___.
 
Very truly yours,
 
FRANKLIN COVEY CO.
a Utah corporation
 
By:                                                                
Name:                                                       
Title:                                                                
 


 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B
 
FORM OF REQUEST FOR TERM OUT LOAN ADVANCE

 
 
 
SECURED PROMISSORY NOTE
(Term Out Loan)
 
____________ ___, 20___
 
Borrower:
FRANKLIN COVEY CO., a Utah corporation

 
Lender:                  JPMORGAN CHASE BANK, N.A., a national banking
association
 
Amount:                $_______________
 
For value received, Borrower promises to pay to the order of Lender at its
office at 201 South Main Street, Suite 300, Salt Lake City, Utah, 84111, or at
such other place as Lender may from time to time designate in writing, the
principal sum of _______________ AND NO/100 DOLLARS ($_______________) or such
other principal balance as may be outstanding hereunder in lawful money of the
United States of America, with interest thereon calculated and payable as
provided herein and in that certain Amended and Restated Credit Agreement dated
as of March 14, 2011 between Borrower and Lender (as it may be amended,
modified, extended, and renewed from time to time, the “Credit
Agreement”).  Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Credit Agreement.
 
Interest shall accrue on the outstanding principal balance hereunder according
to the terms of the Credit Agreement.
 
Payments shall be made on the Term Out Loan in immediately available funds
according to the terms of the Credit Agreement.
 
This Promissory Note is one of the Term Out Loan Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Promissory Note
is secured by the Collateral in accordance with the Security Agreement and is
entitled to the benefits of the Guaranty.
 
Upon the occurrence and continuation of any Event of Default under the Credit
Agreement, all principal and all accrued interest then remaining unpaid on this
Promissory Note shall become, or may be declared to be, immediately due and
payable, all as provided in the Credit Agreement.
 
If an Event of Default occurs, Borrower agrees to pay to the holder hereof all
out-of-pocket collection costs, including reasonable attorney fees and legal
expenses, in addition to all other sums due hereunder.
 
This Promissory Note shall be governed by and construed in accordance with the
laws of the State of Utah without giving effect to conflict of laws principles.
 
Borrower and all endorsers, guarantors, and sureties of this Promissory Note
hereby waive diligence, demand for payment, presentment for payment, protest,
notice of nonpayment, notice of protest, notice of intent to accelerate, notice
of acceleration, notice of dishonor, and notice of nonpayment, and all other
notices or demands of any kind (except notices specifically provided for in the
Loan Documents) and expressly agree that, without in any way affecting the
liability of Borrower, endorsers, guarantors, or sureties, Lender may extend any
maturity date or the time for payment of any installment due hereunder,
otherwise modify the Loan Documents, accept additional security, release any
Person liable, and release any security or guaranty.  Borrower, endorsers,
guarantors, and sureties waive, to the full extent permitted by law, the right
to plead any and all statutes of limitations as a defense.
 
[Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, this Secured Promissory Note (Term Out Loan) has been
executed and becomes effective as of the day and year first set forth above.
 
FRANKLIN COVEY CO.
a Utah corporation
 
By:  
Name:  
Title:                                                       
                                          
                                         “Borrower”
 



 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT C
 
FORM OF TERM OUT LOAN NOTE
 
 
 
 
[insert date]


JPMORGAN CHASE BANK, N.A.
201 South Main Street, Suite 300
Salt Lake City, Utah 84111
 
Request for Term Out Loan Advance No.:_____________________
 
Ladies/Gentlemen:
 
Reference is made to the Amended and Restated Credit Agreement dated as of March
14, 2011 (as amended and modified from time to time, the “Credit Agreement”)
between FRANKLIN COVEY CO., a Utah corporation (“Borrower”), and JPMORGAN CHASE
BANK, N.A., a national banking association (“Lender”).  Capitalized terms used
but not otherwise defined herein shall have the meaning given them in the Credit
Agreement.
 
In accordance with Section 2.2(b) of the Credit Agreement, the undersigned
Borrower hereby requests that Lender convert a portion of the principal amount
of outstanding Revolving Loan Advances into a Term Out Loan Advance in the
original principal amount of $____________________ [insert amount].
 
Borrower acknowledges and agrees that no new money shall be advanced to Borrower
in connection with the Term Out Loan Advance requested hereby.
 
Borrower hereby certifies, as of the date hereof and as of the date the Term Out
Loan Advance requested hereby is made, that:
 
(a)           no Event of Default has occurred and is continuing nor will an
Event of Default occur after giving effect to such Term Out Loan Advance as a
result of such Term Out Loan Advance;
 
(b)           each of the representations and warranties made by Borrower in or
pursuant to the Loan Documents is true and correct in all material respects on
and as of such date as if made on and as of the date hereof (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date);
 
(c)           Borrower has satisfied all conditions precedent and all other
requirements for the Term Out Loan Advance requested herein as provided in the
Credit Agreement and other Loan Documents;
 
(d)           Borrower will deliver a Term Out Loan Note to Lender in connection
with the requested Term Out Loan Advance dated as of the date of such requested
Advance; and
 
(e)           the Term Out Loan Draw Period for Term Out Loan Advances has not
expired.
 
 
Very truly yours,

 
FRANKLIN COVEY CO.
a Utah corporation
 
By: 
Name: 
Title:                                                             
 

